DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Applicant’s arguments, see applicant’s remarks, filed 02/14/2022, with respect to claims 1-5, 8-12, and 15-19 have been fully considered and are persuasive.  The rejections of previous office actions have been withdrawn.  Upon further searches and considerations, claims 1-5, 8-12, and 15-19 are allowed because none of prior arts individually and in combination disclose the entire claim limitation as recited in the independent claims 1, 8, and 15.
Allowable Subject Matter
Claims 1-5, 8-12, and 15-19 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAI Y CHEN/Primary Examiner, Art Unit 2425